       Case 1:20-cv-09040-LTS-KHP Document 6 Filed 01/15/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
          THURGOOD MARSHALL UNITED STATES COURTHOUSE
                          500 PEARL STREET
                     NEW YORK, NEW YORK 10007

    CHAMBERS OF                                                                  TEL. (212) 805-0417
 LAURA TAYLOR SWAIN                                                              FAX (212) 805-0426


January 15, 2021
                         Rodriguez v. Commissioner of Social Security
                                       20 CV 9040-LTS

                                             NOTICE

                The District Judge has referred this Social Security case to one of the Court's
Magistrate Judges for a Report and Recommendation. Magistrate Judges are judges selected by
the District Judges to serve for terms of eight years. Magistrate Judges are highly qualified and
very experienced.

                You have an option to agree to having the Magistrate Judge to whom your case
has been referred decide your case instead of recommending a decision to the District Judge who
would then review the Report and Recommendation and address any objections to it. If you
consent to having the Magistrate Judge decide your case, the Magistrate Judge replaces the
District Judge, thereby speeding up the resolution of the case (because only one judge instead of
two will be involved in your case). Any appeal from a Magistrate Judge’s decision following
consent is directly to the United States Court of Appeals for the Second Circuit in the same way
that an appeal from a District Judge's decision would be taken.

               If you do not consent to having the Magistrate Judge decide your case, then the
Magistrate Judge will issue a Report and Recommendation and the District Judge will consider
any objections either party has to the Report and Recommendation before a final judgment is
entered in your case.

               Both you and the Commissioner of Social Security must consent in order for the
Magistrate Judge to decide your case. If you do not consent, there will be no adverse
consequences. If you wish to consent, please sign the enclosed form and mail or hand deliver it
to Lisa Ahearn, Civil Clerk's Office, Office of the United States Attorney for the Southern
District of New York, 86 Chambers Street- Third Floor, New York, New York 10007. The
United States Attorney's Office will arrange to have the consent form signed by the District
Judge.

                                                             _/s/ Laura Taylor Swain___
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
                      Case 1:20-cv-09040-LTS-KHP Document 6 Filed 01/15/21 Page 2 of 2
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge


                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                             Southern District of New York
          MARCOS ANTONIO RODRIGUEZ, JR.                                           )
                                 Plaintiff                                        )
                      v.                                                          )     Civil Action No.       20 CV 9040-LTS-KHP
        COMMISSIONER OF SOCIAL SECURITY                                           )
                                Defendant                                         )


             NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                     Signatures of parties or attorneys                       Dates




                                                                      Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and order
the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.




             Click or tap here to
Date:
                 enter text.
                                                                                                     District Judge’s signature

                                                                                                 Laura Taylor Swain, U.S.D.J.
                                                                                                      Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
